Citation Nr: 1043618	
Decision Date: 11/19/10    Archive Date: 11/24/10

DOCKET NO.  04-37 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1981 to June 1986 
and from May 1987 to February 1998.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision issued in January 2007 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  In November 2007 and December 2009, the 
Board remanded the case to the agency of original jurisdiction 
(AOJ) for additional development, and it now returns to the Board 
for appellate review. 

The Veteran testified at a personal hearing before the 
undersigned, sitting at the RO in June 2007.  A transcript of the 
hearing is associated with the claims file.

The Board notes that additional service treatment records were 
added to the claims file subsequent to re-certification of the 
appeal to the Board.  These records are irrelevant to the instant 
issue.  Thus, the Board concludes that remand for AOJ 
consideration of this evidence is unnecessary.


FINDING OF FACT

Sleep apnea was not present in service, shown to be causally or 
etiologically related to a service-connected disability, or 
presumed to be related to service during the Persian Gulf War.


CONCLUSION OF LAW

Sleep apnea was not incurred in or aggravated by the Veteran's 
active duty military service, is not proximately due to a 
service-connected disability, and may not be presumed to be due 
to undiagnosed illness incurred during Persian Gulf War service.  
38 U.S.C.A. §§ 1110, 1117, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.310, 3.317 (2010).
REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Stegall Considerations

The Board observes that this case was remanded by the Board in 
November 2007 and December 2008.  The United States Court of 
Appeals for Veterans Claims (Court) has held "that a remand by 
this Court or the Board confers on the Veteran or other claimant, 
as a matter of law, a right to compliance with the remand 
orders."  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  
The purpose of the November 2007 remand was to afford the Veteran 
a VA examination.  The examination was performed in December 
2007, and the December 2008 remand was issued to obtain a 
clarification of that examiner's opinion.  Addenda were received 
in February 2009 and June 2009.  Therefore, the Board determines 
that the RO/AMC substantially complied with the Board's orders in 
the November 2007 and December 2008 remands, and that the Board 
may now proceed with adjudication of the claim.

II. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes certain 
duties upon VA to notify the claimant of the shared obligations 
of the claimant and VA in developing his or her claim and to 
assist the claimant by making reasonable efforts to obtain 
relevant evidence in support of the claim.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2010).  

VA must inform a claimant about the information and evidence not 
of record that is necessary to substantiate the claim, the 
information and evidence that VA will seek to provide, and the 
information and evidence that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (revised 73 Fed. Reg. 23353-
23356, April 30, 2008); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).   Additionally, in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that VCAA notice requirements also apply to the evidence 
considered in determinations of the degree of disability and 
effective date of the disability once service connection has been 
established.  

VCAA notice must be provided before the initial unfavorable AOJ 
decision on the claims for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  In this case, the Veteran was provided 
with two VCAA notification letters in April 2003, prior to the 
initial unfavorable AOJ decision issued in January 2004.  
Additional letters were sent December 2004, March 2007, and May 
2008.

The Board observes that the pre-adjudicatory VCAA notices 
informed the Veteran of the type of evidence necessary to 
establish service connection, how VA would assist him in 
developing his claims, and his and VA's obligations in providing 
such evidence for consideration.  Only the March 2007 letter 
addressed service connection on a secondary basis, as well as the 
evidence necessary to substantiate disability ratings and 
effective dates. 

Nevertheless, the Board finds that no prejudice has resulted from 
the delayed notice.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board must 
consider whether the veteran has been prejudiced thereby).   As a 
matter of law, providing the Veteran with VCAA-compliant notice 
prior to a readjudication "cures" any timing problem resulting 
from any deficiency in notice content or the lack of notice prior 
to an initial adjudication.  See Mayfield v. Nicholson, 499 F.3d 
1317 (Fed. Cir. 2007); citing Mayfield v. Nicholson, 444 F.3d 
1328, 1328 (Fed. Cir. 2006).  A statement of the case (SOC) and 
supplemental SOC (SSOC) constitute "readjudication decisions" 
that comply with all due process requirements if preceded by 
adequate VCAA notice.  See Mayfield, 499 F. 3d.  In the present 
case, subsequent to the March 2007 VCAA notice, the Veteran's 
claim was readjudicated multiple times in SSOCs.  Therefore, the 
Board finds that any prejudice to the Veteran that could have 
resulted was rectified by subsequent opportunities to submit 
evidence and argument and readjudication.

Accordingly, the Board determines that the content requirements 
of VCAA notice have been met and the purpose of such notice, to 
promote proper development of the claim, has been satisfied.  See 
Mayfield 444 F.3d at 1333.  Based on the above, the Board finds 
that further VCAA notice is not necessary prior to the Board 
issuing a decision.
VA has also fulfilled its duty to assist the Veteran in making 
reasonable efforts to identify and obtain relevant records in 
support of the Veteran's claim and providing him with a VA 
examination.  The Veteran's service treatment records, VA medical 
records, private medical records, and the reports of September 
2003 and December 2007 VA examinations with February 2009 and 
June 2009 addenda were reviewed by both the AOJ and the Board in 
connection with adjudication of his claim.  The Veteran has not 
identified any additional outstanding, relevant treatment records 
that VA needs to obtain prior to further adjudication. 

Additionally, the Board requested an opinion from a specialist 
with VHA.  This opinion was received in May 2010.  The Board 
notes that once VA undertakes to obtain a VA opinion, it must 
ensure that the opinion is adequate.  Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007).  In this case, the Board observes that the 
September 2003 VA examiner diagnosed sleep apnea, but did not 
proffer an opinion with respect to the etiology of the disorder.  
Additionally, with respect to the December 2007 VA opinions, as 
discussed below, the Board finds them inadequate due to lack of 
rationale.  See Nieves-Rodriguez v. Peake, 22 Vet.  App. 295, 302 
(2008).  Nevertheless, these examinations are sufficient evidence 
of current diagnosis of sleep apnea and the Veteran's medical 
history as reported by him and in the claims file.  Further, the 
Board concludes that the February 2009 and June 2009 VA addenda 
are adequate with respect to a relationship between the Veteran's 
sinus bradycardia and his sleep apnea as the examiner explained 
her determination in that regard.  See id.  

As for the May 2010 VHA opinion, the examiner reviewed the claims 
file, noting relevant documents in service treatment records and 
post-service treatment evidence, as well as pertinent medical 
literature.  He then provided an opinion that was supported by a 
rationale based on all the available evidence, addressing 
multiple potential causal or contributing factors in the 
Veteran's sleep apnea.  There is nothing to suggest that the 
examiner's opinion is not sufficiently supported by the facts of 
the case or that he reached an arbitrary conclusion.  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion with respect to 
the issue on appeal has been met.  38 C.F.R. § 3.159 (c)(4).  

In light of the above, the Board concludes that the medical 
evidence of record is sufficient to adjudicate the Veteran's 
claim without further development and additional efforts to 
assist or notify the Veteran in accordance with VCAA would serve 
no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements of the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a particular 
case; such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the Veteran).  
Therefore, the Board determines that the Veteran will not be 
prejudiced by the Board proceeding to the merits of the claim.

II. Analysis

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a).  
Service connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

A finding of direct service connection requires medical evidence 
of a current disability; medical or, in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or injury.  
38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 
7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 
38 C.F.R. § 3.303.  Under section 3.303(b), an alternative method 
of establishing the second and/or third Caluza element is through 
a demonstration of continuity of symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488 (1997); see also Clyburn v. West, 12 Vet. 
App. 296, 302 (1999).  Continuity of symptomatology may be 
established if a claimant can demonstrate (1) that a condition 
was "noted" during service; (2) evidence of post-service 
continuity of the same symptomatology; and (3) medical or, in 
certain circumstances lay evidence of a nexus between the present 
disability and the post-service symptomatology.  See Savage, 10 
Vet. App. at 495-96; Hickson, 12 Vet. App. at 253 (lay evidence 
of in-service incurrence sufficient in some circumstances for 
purposes of establishing service connection).

Disability which is proximately due to or the result of service-
connected disease or injury shall be service-connected.  When 
service connection is thus established for a secondary condition, 
the secondary condition shall be considered a part of the 
original condition.  38 C.F.R. § 3.310(a).  

While this appeal was pending, VA amended 38 C.F.R. § 3.310, the 
regulation concerning secondary service connection.  The intent 
of the amendment is to conform the regulation to Allen v. Brown, 
7 Vet. App. 439 (1995), the Court decision that clarified the 
circumstances under which a veteran may be compensated for an 
increase in the severity of an otherwise nonservice-connected 
condition caused by aggravation from a service-connected 
condition.  See 71 Fed. Reg. 52,744 (September 7, 2006).

Effective October 10, 2006, the section heading of 38 C.F.R. § 
3.310 was retitled "Disabilities that are proximately due to, or 
aggravated by, service-connected disease or injury," and the 
text amended to include a new paragraph:

(b)	Aggravation of nonservice-connected 
disabilities.  Any increase in severity of a 
nonservice-connected disease or injury that is 
proximately due to or the result of a service-
connected disease or injury, and not due to the 
natural progress of the nonservice-connected 
disease, will be service connected.  However, 
VA will not concede that a nonservice-connected 
disease or injury was aggravated by a service-
connected disease or injury unless the baseline 
level of severity of the nonservice-connected 
disease or injury is established by medical 
evidence created before the onset of 
aggravation or by the earliest medical evidence 
created at any time between the onset of 
aggravation and the receipt of medical evidence 
establishing the current level of severity of 
the nonservice-connected disease or injury.  
The rating activity will determine the baseline 
and current levels of severity under the 
Schedule for Rating Disabilities (38 CFR part 
4) and determine the extent of aggravation by 
deducting the baseline level of severity, as 
well as any increase in severity due to the 
natural progress of the disease, from the 
current level.

The Board notes that the Veteran was specifically informed of the 
evidence necessary to establish secondary service connection, to 
include being advised that evidence of the severity level of the 
sleep apnea prior to aggravation was necessary.  Therefore, the 
Board may consider the regulation change in adjudicating the 
case.

Compensation may be paid to a Persian Gulf veteran who exhibits 
objective indications of chronic disability due to undiagnosed 
illnesses or combination of undiagnosed illnesses that became 
manifest either during active duty in the Southwest Asia theater 
of operations during the Persian Gulf War or to a degree of 10 
percent or more before December 31, 2011 following such service.  
38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317 (2010).  
Service connection may be granted when the evidence establishes: 
(1) that he or she is a Persian Gulf veteran; (2) who exhibits 
objective indications of chronic disability resulting from an 
illness or combination of illnesses manifested by one or more 
signs or symptoms such as those listed in paragraph (b) of 38 
C.F.R. § 3.317; (3) which became manifest either during active 
military, naval or air service in the Southwest Asia theater of 
operations during the Persian Gulf War, or to a degree of 10 
percent or more not later than December 31, 2011; and (4) that 
such symptomatology by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.

To qualify for compensation under these provisions, "Persian 
Gulf veteran" is defined as "a veteran who served on active 
military, naval, or air service in the Southwest Asia theater of 
operations during the Persian Gulf War.  The "Southwest Asia 
theater of operations" includes Iraq, Kuwait, Saudi Arabia, the 
neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the 
United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, 
the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace 
above these locations.  See 38 C.F.R. § 3.117(d)(1) and (2) 
(2010).  The Board notes that the Veteran's service personnel 
records reflect that he was awarded the Southwest Asia Service 
Medal, demonstrating the required service.

For service members who served in the Southwest Asia theater of 
operations during the Persian Gulf War who exhibit objective 
indications of chronic disability manifested by one or more 
specific signs or symptoms, such disability may be service 
connected provided that it became manifest during active service 
in the Southwest Asia theater of operations or to a degree of 10 
percent or more provided that the disability cannot be attributed 
to any known clinical diagnosis.  38 U.S.C.A. § 501(a) (West 
2002); 38 C.F.R. § 3.317(a)(1) (2010).

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence perceptible 
to an examining physician, and other, non-medical indicators that 
are capable of independent verification.  38 C.F.R. 
§ 3.317(a)(3) (2010).  Disabilities that have existed for 6 
months or more and disabilities that exhibit intermittent 
episodes of improvement and worsening over a 6- month period will 
be considered chronic.  The 6-month period of chronicity will be 
measured from the earliest date on which the pertinent evidence 
establishes that the signs or symptoms of the disability first 
became manifest.  38 C.F.R. 
§ 3.317(a)(4) (2010).

Signs and symptoms which may be manifestations of undiagnosed 
illness include signs or symptoms involving, but not limited to 
fatigue, signs or symptoms involving skin, headache, muscle pain, 
joint pain, neurological signs or symptoms, neuropsychological 
signs or symptoms, signs or symptoms involving the respiratory 
system, sleep disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, and 
menstrual disorders.  38 C.F.R. § 3.317(b) (2010).

The Veteran has claimed that he has sleep apnea that first 
manifested in service, is associated with undiagnosed illness, 
and has been aggravated by his service-connected back disability.  
Thus, he argues that service connection is warranted for sleep 
apnea.

Initially, the Board notes that the Veteran has a current 
diagnosis of sleep apnea.  A September 2003 VA treatment record 
shows that the Veteran complained of daytime drowsiness and his 
spouse reported that he snored loudly and frequently.  The record 
shows that the Veteran had a sleep study in August 2003 (reported 
in October 2003), which diagnosed obstructive sleep apnea.  A 
CPAP machine was prescribed, which the Veteran still uses.  Thus, 
the criterion of a current disability has been met in this case.  

However, the Board finds that the record does not establish that 
the Veteran's sleep apnea is related to his military service.  In 
this regard, the Board first observes that the Veteran's sleep 
disorder is not related to undiagnosed illness, as the disorder 
does, in fact, carry a diagnosis.  For the Veteran's sleep 
disorder to be due to undiagnosed illness, the symptoms would 
have to be not attributable to another, specific cause.  The 
undiagnosed illness recognized as being associated with Persian 
Gulf War service does not cause other diagnosed disorders, but 
various symptoms for which a diagnosis cannot be determined.  
Only if such symptoms are not related to a diagnosed disorder, 
i.e., sleep disturbance due to sleep apnea, may they be said to 
be due to undiagnosed illness.  Therefore, the presumption of 
service connection for sleep apnea as due to undiagnosed illness 
is not applicable in this case.

Further, service treatment records are silent for reference to 
sleep apnea.  The Board acknowledges that there is some reference 
to the Veteran being fatigued during the day, but there is no 
indication that the fatigue was due to sleep disrupted by sleep 
apnea.  Hs October 1997 separation examination is negative for 
related complaint, treatment, or diagnosis.  

The Board notes the Veteran's argument that he experienced sinus 
bradycardia in service and that this event was a sign that he had 
sleep apnea.  However, the record does not demonstrate that sinus 
bradycardia is necessarily due to sleep apnea.  In this regard, 
the Board observes that the December 2007 VA examiner indicated 
in February 2009 and June 2009 addenda that sinus bradycardia 
occurs commonly, particularly during sleep and may also be 
associated with any number of pathologies.  Further, the Board 
notes that the medical literature the Veteran submitted mentions 
sleep apnea as only one of a number of disorders that may cause 
sinus bradycardia.  Moreover, the Board observes that the Veteran 
was noted to have had a cardiac event while in service.  
Accordingly, the competent evidence does not demonstrate that the 
Veteran's sinus bradycardia in service was a manifestation of his 
sleep apnea; thus, this fact does not establish that his sleep 
apnea first manifested in service.  

Finally, the Veteran is in receipt of service-connected benefits 
for lumbar spine degenerative disc disease, but the competent and 
probative evidence is against a relationship between the 
Veteran's sleep apnea and this service-connected disability.  
Initially, the Board observes that the first complaint, 
treatment, or diagnosis for sleep apnea in the record is dated in 
August 2003, almost six years after discharge.  The lapse in time 
between service and the first complaints and diagnoses weighs 
against the Veteran's claim.  The Board may, and will, consider 
in its assessment of a service connection claim the passage of a 
lengthy period of time wherein the Veteran has not complained of 
the malady at issue.  See Maxson v. West, 12 Vet. App. 453, 459 
(1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 1358 
(Fed. Cir. 2002) (en banc).

The Board also notes that there are conflicting medical opinions 
of record regarding whether the Veteran's current sleep apnea is 
associated with his service-connected lumbar spine disability.  
The Board must determine, as a question of fact, both the weight 
and credibility of the evidence.  Equal weight is not accorded to 
each piece of material contained in a record; every item of 
evidence does not have the same probative value.  The Board must 
account for the evidence which it finds to be persuasive or 
unpersuasive, analyze the credibility and probative value of all 
material evidence submitted by and on behalf of a claimant, and 
provide the reasons for its rejection of any such evidence.  See 
Struck v. Brown, 9 Vet. App. 145, 152 (1996); Caluza v. Brown, 
7 Vet. App. 498, 506 (1995); Gabrielson v. Brown, 7 Vet. App. 36, 
40 (1994); Abernathy v. Principi, 3 Vet. App. 461, 465 (1992); 
Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); Hatlestad v. 
Derwinski, 1 Vet. App. 164, 169 (1991).

The Board notes that a December 2007 VA examination report 
indicates that the chronic pain from the Veteran's service-
connected back disability made his sleep apnea worse because the 
pain may make it more difficult to maintain the appropriate 
sleeping position to effectively manage the sleep apnea.  
Additionally, a December 2007 VA psychiatric examiner stated that 
the Veteran's sleep disorder is related both to his sleep apnea 
and to his chronic pain from his service-connected back 
disability, which chronically worsened the sleep disorder.  
However, neither of these opinions is probative because the 
examiners failed to provide a rationale.  Conclusory statements 
are not sufficient opinions for VA purposes.  Nieves-Rodriguez at 
302.  

Accordingly, an opinion from a VHA sleep disorders specialist was 
obtained in May 2010.  The specialist provided detailed opinions 
on several potential etiologies for the Veteran's sleep apnea.  
He first noted that there are severe spinal deformities that 
impact the expansion and contraction of the chest wall, affecting 
breathing, but that this is not the Veteran's situations and, 
even so, these deformities do not specifically cause sleep apnea.

Second, the specialist discussed the Veteran's weight and noted 
that he had gained about 35 pounds from 1997 to 2008.  However, 
even though there is a strong correlation between being 
overweight or obese and sleep apnea,  the specialist found, based 
on a review of literature and consult with pain specialists, that 
pain such as that the Veteran experiences from his service-
connected back disability was not a contributing factor in weight 
gain. 

Third, the specialist observed that sleep fragmentations caused 
by back pain or transitions could potentially increase the number 
of sleep disordered breathing events.  However, he noted that the 
record did not show that this phenomenon was happening with the 
Veteran and that the literature does not present a strong 
relationship between fragmented sleep and sleep apnea.  
Fourth, the specialist reviewed the Veteran's pain medications 
and discussed whether they could be worsening the Veteran's 
apnea.  He reported that some pain medications, specifically 
opioids, could contribute to central apnea events, but noted that 
the Veteran's 2003 sleep study showed that the Veteran's 
breathing events were obstructive, not central, in nature.  He 
also observed that the Veteran's pain medications are not 
opioids.  Further, he contemplated whether the Veteran's pain 
medications could have caused weight gain that worsened the sleep 
apnea and found that none of the medications carried a high risk 
of potential weight gain.  

Finally, the specialist contemplated whether the Veteran's 
needing to change sleep position due to his service-connected 
back disability was aggravating his sleep apnea by interfering 
with use of the CPAP machine.  In response to this contention, 
the specialist noted that CPAP machines can be used in various 
sleeping positions and that there are masks/airway delivery 
devices that allow a person to sleep on his side without 
disruption of airway pressure.  Therefore, he found that it is 
unlikely that discomfort from the Veteran's back disability led 
to decreased treatment adherence.  In conclusion, he opined that 
it is less likely as not the Veteran's sleep apnea was incurred 
or aggravated by his service-connected back disability. 

The Board acknowledges the Veteran's arguments as to the etiology 
of his sleep apnea.  Under certain circumstances, lay statements 
may serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability, or symptoms of disability, susceptible of lay 
observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 
2009).  The Veteran is competent to say he was fatigued in 
service, and it is documented that he experienced sinus 
bradycardia in service.  However, he is not competent to provide 
evidence that the cause of his fatigue and/or sinus bradycardia 
was sleep apnea.  Further, he is not competent to opine that his 
service-connected lumbar spine disability in some way worsens his 
sleep apnea, as the mechanism by which this could occur requires 
specialized knowledge of sleep orders and the medical literature, 
as demonstrated by the May 2010 VHA opinion.  Absent competent 
evidence of a relationship between the Veteran's sleep apnea and 
his military service or service-connected disability, and in 
light of competent evidence against such relationships, service 
connection is not warranted.
 When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  However, as reflected by 
the above discussion, the preponderance of the evidence is 
against the Veteran's claim of entitlement to service connection 
sleep apnea.  Therefore, his claim must be denied.


ORDER

Service connection for sleep apnea is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


